DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

2.	Claims 12, 14 and 17-19 have been amended, claims 1-3 and 5-11 have been canceled, and new claim 20 has been added as requested in the response filed February 14, 2022. Following the amendment, claims 12-14 and 16-20 are pending in the present application.

3.	Claims 12-14 and 16-20 are under examination in the current office action.


Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to any of canceled claims 1-3 or 5-11 is rendered moot by applicant’s cancellation of said claims. 

5.	The rejection under 35 U.S.C. 112(b) (indefiniteness) of claim 17, set forth at section 11, p. 6, of the previous Office action is withdrawn in view of applicant’s amendments to the claims to delete reference to the various biomarkers.

6.	The rejection of claims 14 and 17 under 35 U.S.C. 112(d) as failing to further limit the subject matter of the claim upon which it depends, set forth at section 12 of the 11/12/2021 Office action, is withdrawn in view of the amendments to the claims.


Maintained and New Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of measuring at least two measuring factors selected from a group of five biomarkers/measuring factors (homocysteic acid, TNF-, cortisol, an autonomic nerve secretion, and a brain image), and the claim also recites that the at least two measured factors are only three biomarkers (homocysteic acid, TNF- and cortisol) which is the narrower statement of the range/limitation.  Similarly, claim 19 recites the broad recitation of measuring at least two measuring factors that selected from a group of five biomarkers/measuring factors (homocysteic acid, TNF-, a pituitary gland secretion, an autonomic nerve secretion, and a brain image), and the claim also recites that the at least two measured factors are only two biomarkers (homocysteic acid and TNF-) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims 13-14, 16-18 and 20 are included in this rejection as they contain all of the feature of independent claims 12 and 19, yet nothing in addition that would aid in clarifying the matter.

The term “coefficients corresponding to each measuring factor” in claims 12 and 19 appears to be a relative term which renders the claim indefinite. The term “coefficient” is not defined by the claim, the specification does not provide a reasonable standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at paragraph [0041] discloses that the “coefficient” is determined for each subject by determining “the sum in a linear expression of the at least two measured values of measuring factors obtain from a group of subject diagnosed whether they have a neurodegenerative disease or not (when the measuring factors are the homocysteic acid (HCA) concentration (= [HCA]) and the TNF concentration (= [TNF]), the sum in a linear expression can be expressed as a x [HCA] + b x [TNF] = c and, wherein a, b, and c are “coefficients” (a, b ≠ 0))” (emphasis added).  The specification also states at [0040] that the “coefficients by which the at least wo measured factors are multiplied are set depending on the kind of measuring factors, the number of measuring factors, the kind (for example, weight, concentration) of the measured values as appropriate.” (emphasis added).
Thus, it would appear that there is no reasonable way to determine the metes and bounds of the coefficients which are used in the claimed methods because they are reliant on upon variables that change depending on the number of measured factors, the subjects being tested, and any number of other factors not described by the specification.  Accordingly, the skilled artisan would have no way of reasonably ascertaining the scope of the claimed invention because it can vary based on any number of defined (and undefined) variables. 
This issue is pervasive throughout all of dependent claims 13-14, 16-18 and 20, thus rendering them indefinite as well.

Response to Arguments
8.	In the response filed February 14, 2022, Applicant submits that the rejection stated above (i.e., the recitation of a broad range or limitation together with a narrower range or limitation) is rendered moot in view of the claim amendments.
9.	Applicant’s remarks and amendments have been considered but are not persuasive. The issue of a broad limitation together with a narrower limitation is still present in base claims 12 and 19 as noted above, and therefore the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2015/060317A1; listed on 04/16/2020; English machine translation provided by Espacenet, 06/11/2021) in view of Toledo et al. (Alzheimer's Dementia, 2012, 8(6): 483-489), Doecke et al. (US 2013/0116135 A1),  O’Bryant et al. (US 2016/0154010 A1; published Jun. 2, 2016), and Bermejo et al. (Immunol. Lett. 2008, 117; 198-202) (all of record). The rejection is maintained for reasons of record for claims 12-14 and 16-19 and is further applied to new claim 20.
The reasons why the combined teachings of the cited prior art references render obvious the invention of present claims 12-14 and 16-19 has been set forth previously and therefore will not be fully reiterated here. See, for instance, sections 16-17 of the 11/12/2021 Office action. In particular, the combined reference teachings provide for a method of diagnosing a neurodegenerative disease (such as AD, vascular dementia or MCI), or risk of developing a neurodegenerative disease, or differentially distinguishing AD from a non-AD neurodegenerative disease, comprising measuring the levels of homocysteic acid (HA), cortisol and TNF in biological sample from a subject, and obtaining a brain image of the subject, and using the combination of biomarkers and the brain images to diagnose a neurodegenerative disease (or risk of N.D., or differential diagnosis) in the subject. 
With respect to the amended limitation in claims 12 and 19 reciting “assessing a risk of the neurodegenerative disease based on a total value including individual products obtained by multiplying each measuring factor of the at least two measured values of the measuring factors by coefficients corresponding to each measuring factor”, the examiner notes that the term “coefficient” is vague and indefinite as discussed above. Given the broadest reasonable definition of the non-limiting term, the coefficient may therefore simply be “1”, and thus the individual products would not change in value. Regardless, the instant specification also indicates such coefficients are used in statistical calculations, wherein the “setting of such coefficients can be made by using commercially available software” (see [0041] at p. 20).
O’Bryant et al. discloses the combined analysis of multiple diagnostic biomarkers using statistical operations consistent with those of the instant application, such as combining the “total value” of individual products, arrived at by statistical analysis, to provide a diagnostic assessment (see [0057]-[0065], and Table 2). Such statistical analysis of diagnostic results is well-understood, routine and conventional in the prior art. See also Bermejo et al. which teaches the calculation and use of correlation coefficients in the analysis of the data (see section 2.5 at p. 199), Toledo et al. which discloses regression models used assess correlations between variables (section 2.5 at p. 4), and Doecke et al. discussing the ROC method as a diagnostic tool (see [0381]), consistent with the present invention.  Therefore, the prior art reasonably evidences that the assessment and calculation steps recited in the present claims would have necessarily been performed as part of an analysis of biomarker data and diagnostic determination of AD or MCI as disclosed in the art.
With respect to new claim 20, Toledo et al. teach that Pittsburgh Compound B-positron emission tomography (PiB-PET) may be used in the diagnosis of mild cognitive impairment (MCI) or Alzheimer's disease (AD), and compared to cognitively normal subjects.  Such teachings provide for a reagent for obtaining a brain image (i.e., PiB) as in claim 20.  Additionally, Doecke et al. teach that methods of aiding diagnosis of a neurological disorder can comprise clinical assessment such as by imaging examination using magnetic resonance imaging (MRI) or PET (see [0226]).
Accordingly, the combined prior art reference teachings still provide for all limitations of the presently claimed invention and thus render obvious claims 12-14 and 16-20.
Response to Arguments
11.	In the response filed 02/14/2022, Applicant asserts that none of the cited references disclose or suggest how to obtain an “assessment value” feature as disclosed at paragraphs [0040]-[0042] and as encompassed by the amended claims. 
12.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the manipulation of data, such as by statistical analysis to combine the power of multiple biomarkers and arrive at a determination of a disease diagnosis, was a concept that was understood, practiced, and disclosed within the prior art references of record. By applying routine statistical analysis, one of skill in the art would have necessarily performed steps that are encompassed by the presently claimed invention. Note also that the elements to which applicant alleges are not taught by the prior art amount to patent-ineligible mathematical concepts, and therefore do not serve to overtly distinguish the claimed diagnostic method from the known concepts of the prior art.  The rejection is therefore maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 12-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more. Note that this rejection is being reinstated upon further review of the amended claims, MPEP guidance, and consultation with a 101 subject matter expert. Applicant is directed to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims.
	According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore is a statutory category.
The claim(s) recite(s) a method for aiding diagnosis of a neurodegenerative disease in a subject, comprising assessing a risk of disease based on two or more disease markers (i.e., measuring factors), assessing a risk of the neurodegenerative disease based upon the calculations involving the measured values of the markers, and determining whether the subject has the neurodegenerative disease based on the result of the assessment. The limitations of “assessing a risk…based on a total value including individual products obtained by multiplying each measuring factor…by coefficients corresponding to each measuring factor”, as drafted and under their broadest reasonable interpretation, cover performance of the limitations in the mind, or else are mathematical calculations, and thus fall within the “Mental processes” and “Mathematical concepts” groupings of abstract ideas.  Additionally, the limitation of “determining whether the subject has the neurodegenerative disease based on the result of the assessment” is both a mental process (determining) and a natural phenomenon correlation between the results of certain measured biomarkers and the presence of disease. This limitation may also be considered a law of nature because it describes a consequence of natural process in the human body, e.g., the naturally-occurring relationship between one or more disease markers and the manifestation of neurodegenerative disease (ND). Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon and/or a law of nature.
These judicial exceptions are not integrated into a practical application.  In particular, claims 12 and 19 recite three steps: (1) measuring at least two biomarkers (measuring factors), (2) assessing a risk by multiplying measured values by a coefficient, and (3) determining whether the subject has the neurodegenerative disease, wherein steps 2 and 3 are the judicial exception(s). The measuring step must be performed in order to perform the diagnostic method, and therefore is considered a data gathering step. Dependent claims simply recite additional mental steps (i.e., comparing, calculating), steps for obtaining values used in the diagnosis, or further define the measured biomarkers, types of biological samples, or type of ND that is determined. These comparing, calculating and obtaining steps must be completed in order to perform the diagnostic method, and therefore may broadly be considered as data gathering steps. As such, the claims to not integrate the natural correlation phenomenon into a practical application because the claims do not impose any meaningful limits on practicing the method. Thus, the answer to Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant specification at [0019] indicates that homocysteic acid (HCA) is “known to promote the accumulation of amyloid. The amount of HCA in blood is known to increase as a neurodegenerative disease progresses. The amount of HCA in the urine is known to decrease as a neurodegenerative disease progresses.” Accordingly, the prior art recognized the natural correlation between the level of the biomarker HCA and the presence of ND, as evidenced by the instant disclosure and by, for example, Hasegawa et al. (Urinary homocysteic acid levels correlate with mini-mental state examination scores in Alzheimer's disease patients. J. Alzheimer's Dis. 2012, 31, 59-64; of record). Furthermore, Hasegawa (WO 2015/060317A1; of record) teaches that kits are used for preforming diagnostic measurement of HCA. 
In addition to the measurement of HCA, the measurement of cortisol and TNF, for instance, were also routinely and conventionally measured using commercially available kits in the art at the time of filing. For example, see the art of record including Toledo et al. (Alzheimer's Dementia, 2012, 8(6), 483-489) and Doecke et al. (US 2013/0116135 A1) demonstrating the use of kits for measurement for cortisol, and O’Bryant et al. (US 2016/0154010 A1) and Bermejo et al. (Immunol. Lett, 2008, 117, 198-202) teaching the use of kits to measure TNF levels in biological samples.  All of these prior art kits would comprise reagents for measurement of their respective biomolecules.  Additionally, performing brain imaging to assess ND or determine risk of ND was also conventional and routine in the art, as evidenced by the Hasegawa et al. (2012) and Blasko et al. (2008) references of record. Thus, methods consistent with the claimed diagnostic methods were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Conclusion
14.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649